Name: Council Regulation (EEC) No 1893/79 of 28 August 1979 introducing registration for crude oil and/or petroleum product imports in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 8 . 79 Official Journal of the European Communities No L 220/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1893/79 of 28 August 1979 introducing registration for crude oil and/or petroleum product imports in the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas the establishment of a common energy policy is one of the objectives which the Community has set itself ; whereas it is for the Commission to propose the measures to be taken to that end ; Whereas security of supplies at stable prices is one of the main objectives of such a policy ; Whereas in view of the supply situation and in order to stabilize the Community market and avoid abnormal fluctuations on the world market having adverse repercussions on the Community market, each import of crude oil and/or petroleum products should be monitored ; Whereas greater transparency of the market is desir ­ able ; Whereas the proposal before the Council is designed to introduce registration of crude oil and/or petroleum product imports in the Community and to determine the rules for carrying out such registration ; whereas the establishment of these rules requires closer exami ­ nation ; whereas it is necessary to affirm the principle of introducing registration without awaiting the esta ­ blishment of such rules ; whereas the Council should subsequently adopt a supplementary Regulation on these rules, HAS ADOPTED THIS REGULATION : Article 1 Any person or undertaking importing crude oil and/or petroleum products from third countries or from Member States shall be obliged to furnish the Member State concerned with the characteristics of each import . Article 2 On the basis of the data referred to in Article 1 , Member States shall at regular intervals forward to the Commission such information as will enable a true picture to be obtained of developments in the condi ­ tions under which imports have taken place . This information shall be circulated to the Member States . Article 3 The data and information collected and forwarded pursuant to this Regulation shall be confidential . This provision shall not impede the publication of general information or information in summary form which does not contain details relating to individual undertakings . Article 4 The rules for carrying out the registration of imports of crude oil and/or petroleum products in the Commu ­ nity as provided for in this Regulation , shall be laid down in a supplementary Regulation which will be adopted as soon as possible . The Commission shall , after consulting the Member States, adopt the detailed arrangements for putting into effect this Regulation and the supplementary Regulation referred to in the first subparagraph . Article 5 This Regulation shall expire on 23 July 1980 . No L 220/2 Official Journal of the European Communities 30 . 8 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 August 1979 . For the Council The President M.O'KENNEDY